F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                      December 16, 2005
                          FOR THE TENTH CIRCUIT
                                                                        Clerk of Court

    CHRISTIANE R. DE
    MAERSCHALCK; DIRK M. VAN
    DER SPEK; CHELESEA VAN
    DER SPEK; KYRA M. VAN DER
    SPEK; VICKY F. VAN DER SPEK;                       No. 05-9504
    DIRK M. VAN DER SPEK, JR.;                      (No. A77-877-653)
    SHARI VAN DER SPEK; QUINTEN                    (Petition for Review)
    VAN DER SPEK; KENNY VAN DER
    SPEK; KEVIN VAN DER SPEK;
    NATHAN VAN DER SPEK;
    GEOFFREY VAN DER SPEK,

           Petitioners,

     v.

    ALBERTO R. GONZALES, Attorney
    General, *

           Respondent.


                          ORDER AND JUDGMENT **


Before KELLY, PORFILIO, and BRORBY, Circuit Judges.

*
      On February 4, 2005, Alberto R. Gonzales became the United States
Attorney General. In accordance with Rule 43(c)(2) of the Federal Rules of
Appellate Procedures, Mr. Gonzales is substituted for John Ashcroft as the
Respondent in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Petitioners, a mother, father, and ten of their twelve children 1 seek asylum

in the United States claiming they are refugees because they have suffered past

persecution in Belgium due to their membership in the Church of Jesus Christ of

Latter Day Saints (the Mormon Church) and have a well-founded fear of future

persecution should they be forced to return. After a hearing, the Immigration

Judge (IJ) denied the application for asylum, withholding of removal, and relief

under the Convention Against Torture. The Board of Immigration Appeals (BIA)

affirmed without decision. Reviewing the IJ’s order as if it were the decision of

the BIA, Tsevegmid v. Ashcroft, 336 F.3d 1231, 1235 (10th Cir. 2003), we look to

see whether the decision is supported by substantial evidence, and we treat the

administrative fact findings as conclusive unless the record shows that a

reasonable fact-finder would be compelled to conclude to the contrary. Sviridov

v. Ashcroft, 358 F.3d 722, 727 (10th Cir. 2004). After our review under this

standard, we affirm.



1
      Two of petitioners’ twelve children were born in the United States.

                                         -2-
-3-
      Petitioner Christiane De Maerschalck, a native and citizen of Belgium who

was raised Roman Catholic, converted to Mormonism in her twenties and later

married petitioner Van Der Spek, a fellow Mormon and a native and citizen of

The Netherlands. Petitioner De Maerschalck’s parents were strongly opposed to

her conversion to Mormonism and to her later marriage. De Maerschalck testified

that, as a result of her conversion, her family harassed and stalked her without any

interference from the police, that she was forbidden by her employer to speak of

her religion, that her children were temporarily removed from her home by

Belgian authorities, and that she and her husband were convicted in absentia of ill

treatment of children.

      As is relevant here, an alien may demonstrate that she is entitled to asylum

by showing either that she “has a well-founded fear of future persecution” or that

she “has suffered past persecution, which gives rise to a rebuttable presumption

of a well-founded fear of future persecution.” Wiransane v. Ashcroft, 366 F.3d

889, 893 (10th Cir. 2004) (alterations and quotations omitted). “Such persecution

may be inflicted by the government itself, or by a non-governmental group that

the government is unwilling or unable to control.” Id. (quotation omitted).

      We have defined persecution as “the infliction of suffering or harm upon

those who differ (in race, religion, or political opinion) in a way regarded as

offensive,” noting that it “must entail more than just restrictions or threats to life


                                           -4-
and liberty.” Id. (quotations omitted); see also 8 U.S.C. § 1101(a)(42)(A)

(defining a “refugee” as a person who has been persecuted or may face

persecution in his home country “on account of race, religion, nationality,

membership in a particular social group, or political opinion”). The offensive

treatment must be extreme.     Korablina v. INS , 158 F.3d 1038, 1044 (9th Cir.

1998). More than mere harassment is required.      Tamas-Mercea v. Reno , 222 F.3d

417, 424 (7th Cir. 2000). “[A]cts of common criminality or personal hostility . . .

do not implicate [refugee status].”   Vatulev v. Ashcroft , 354 F.3d 1207, 1209

(10th Cir. 2003).   When the BIA has denied an asylum application, “[w]e will not

reverse the agency’s decision unless the evidence compels the conclusion that

petitioners have a well-founded fear of persecution because of one of the . . .

grounds” set forth in 8 U.S.C. § 1101(a)(42)(A). Estrada-Escobar v. Ashcroft,

376 F.3d 1042, 1046 (10th Cir. 2004). 2

       Petitioner De Maerschalck’s evidence does not establish that she and her

family have been victims of persecution. As in Vatulev, the personal hostility

evinced by petitioner’s parents and brothers does not implicate refugee status.



2
        Congress recently modified a number of provisions governing asylum.          See
REAL ID Act of 2005, Pub. L. No. 109-13, Div. B, § 101, 119 Stat. 231, 302-06.
Although the REAL ID Act went into effect on May 11, 2005, only a handful of
its provisions apply to pending cases.       See id. § 101(h), 119 Stat. at 305-06. None
of these provisions affect our analysis in this appeal.


                                           -5-
Petitioner has not demonstrated that either the removal of her children by the

Belgian authorities or the conviction in absentia was based on religious

antagonism. In fact, the record indicates that, before the Belgian authorities

stepped in, the Mormon community in Belgium had become concerned about the

“alarming condition” of the children and had tried to intervene in the family

situation to no avail. See R. at 212. Petitioner’s report that she was prevented

from talking about her religion to co-workers fails to rise to the level of

persecution. Because petitioners fail to establish eligibility for asylum, it follows

that they cannot show the heightened standard necessary to support withholding

of removal. Casteneda v. INS, 23 F.3d 1576, 1578 (10th Cir. 1994).

      The IJ’s decision is supported by substantial evidence, and the record fails

to demonstrate that any reasonable adjudicator would be compelled to conclude

petitioners are eligible for asylum. The petition for review is therefore DENIED.



                                                     Entered for the Court


                                                     Paul J. Kelly, Jr.
                                                     Circuit Judge




                                          -6-